DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15- 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupray et al. (US 2011/0287378).
Dupray shows a direct-bonded orthodontic appliance (Fig. 28), wherein the direct-bonded orthodontic appliance comprises a body (Fig. 28), wherein the body includes one or more features (such as the tiewings in Fig. 28); and a bonding surface (at 96 in Fig. 28); wherein the direct-bonded orthodontic appliance is additively manufactured (this is considered product-by-process where only the resulting structure of direct-bonded orthodontic appliance is at issue), wherein the direct-bonded orthodontic appliance includes a marking (at 94 in Fig. 28), wherein the marking is integral to the direct-bonded orthodontic appliance (Fig. 28), and wherein the marking is located on the body (near 456j in Fig. 83 for instance).  With respect to claim 16, wherein the markings include one or more of letters, numbers, and symbols (at 94 in Fig. 28).  With respect to claim 17, wherein the direct-bonded orthodontic appliance is additively manufactured based on a data file, and wherein the data file includes data to additively manufacture the marking during manufacture of the direct-bonded orthodontic appliance (this is considered product-by-process where only the resulting structure of an integral marking is at issue as addressed above).  With respect to claim 18, wherein the data to additively manufacture the marking during manufacture of the direct-bonded orthodontic appliance includes instruction to one or more of apply additional material and prevent application of additional material to create the marking (this is considered product-by-process where only the resulting structure of an integral marking is at issue as addressed above).  With respect to claim 19, wherein the position for the direct- bonded orthodontic appliances is a location in a patient's mouth for the direct-bonded orthodontic appliance (the bracket is intended to be used on a tooth in a patient’s mouth).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Tong does not show the brackets, carrier, and group structures all additively manufactured as a single structure, nor would it be obvious to modify Tong to have such as the brackets are intended to slide into and out of the carrier during placement.  Schulhof does show the carrier and brackets formed as a single structure, however there are no wells and the structure is akin to a transfer jig rather than the structure of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772